Citation Nr: 0100935	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  92-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, Regional Office (RO).  The issue originally on appeal 
was whether or not new and material evidence had been 
submitted to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disability.  
It was previously before the Board in January 1994, but was 
remanded in order to obtain missing service medical records.  
After the completion of this development, the case was 
returned to the Board in March 1998.  At that time, the Board 
determined that the veteran had submitted new and material 
evidence to reopen his claim.  However, the claim was then 
remanded for additional development, and to afford the RO an 
opportunity to consider the veteran's claim on a de novo 
basis.  As the de novo review remained unfavorable to the 
veteran, the appeal has been returned to the Board for 
further consideration.  

A VA treatment record dated September 2000 was mailed 
directly to the Board by the veteran.  The RO has not had an 
opportunity to review this evidence, and the veteran did not 
include a waiver of review by the RO.  However, a review of 
this evidence shows that it does not contain any history or 
opinion pertaining to the etiology of the veteran's 
psychiatric disability.  Therefore, as the additional 
evidence is not relevant to the issue at hand, the Board is 
able to proceed with review of the veteran's claim without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran requested that he be afforded a hearing before a 
hearing officer at the RO on his February 1992 substantive 
appeal.  A March 1992 letter indicates that a hearing was 
scheduled for April 1992.  However, the veteran did not 
appear at his scheduled hearing.  He has not requested that 
his hearing be rescheduled.  Therefore, the Board will 
continue with consideration of the veteran's appeal. 


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for an acute anxiety spell in November 1965, but the 
April 1967 separation examination found that the psychiatric 
examination was normal.  

2.  The veteran's current diagnoses include generalized 
anxiety disorder, major depression, and a dysthymic disorder, 
as well as hysterical neurosis, anxiety neurosis, and a 
histrionic personality disorder.  

3.  The evidence indicates that the disability for which the 
veteran was treated in service was a personality disorder, 
and that his current acquired psychiatric disability 
initially manifested many years after active service as a 
result of occupational stress.


CONCLUSION OF LAW

The veteran's acquired psychiatric disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. 
§§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a chronic acquired 
psychiatric disability as a result of active service.  He 
argues that he was mistreated by his commanders in service, 
and that he confronted other soldiers who were prejudiced 
against Puerto Ricans.  He states that he had two nervous 
breakdowns during service.  

The Board finds that the RO has satisfied the duty to assist 
the appellant mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5103, 
5103A).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a psychosis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of a psychosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the service medical records show that on November 
10, 1965, the veteran reportedly had a seizure, with rolling 
on the ground.  He bit his arms during this episode, which 
lasted for several minutes.  The veteran was said to have had 
three such incidents during service.  There was no 
incontinence, and the veteran reportedly had no memory of the 
event.  On examination, there were bite marks on both 
forearms.  The impression was questionable "seizures", 
doubt epilepsy.  Records from November 12, 1965, note that 
the veteran was apparently having adjustment and personality 
problems.  The examiner gathered that the veteran had an 
acute anxiety spell under stress and had bit himself on the 
left forearm recently.  He was referred to the mental health 
clinic.  However, there are no records of any additional 
psychiatric treatment. 

The April 1967 separation examination shows that the 
psychiatric examination was normal.  On the Report of Medical 
History obtained at this time, the form indicates that the 
veteran originally answered "yes" to a history of nervous 
trouble of any sort.  However, his "yes" answer was crossed 
out and changed to "no", and the veteran initialed this 
change to show that it was authentic.  

The veteran was afforded a VA psychiatric examination in 
December 1968.  He stated that he had problems with the 
military police as well as his other barrack companions 
during service.  Following examination, the diagnosis was 
anxiety reaction.  

Private medical records from N. R. Nieves, M. D., dated 
November 1980 show that the veteran had been treated since 
September 1980.  He felt anxious, and had frequent headaches, 
trouble sleeping, bad moods, and problems with noise.  The 
children at his school affected him negatively.  Dr. Nieves 
stated that the veteran's emotional state had its origin 
while he was on active service with the military.  The 
veteran said that he had suffered two nervous breakdowns 
while he was in the military.  He also affirmed that having 
worked for five years with disabled children affected him 
deeply.  

Private treatment records dated November 1980 include a note 
that indicates the veteran complained of noises and said that 
the boys in his school would put him in a bad mood.  He added 
that he had not been well since the military.  

A private treatment note from January 1981 indicates that the 
veteran reportedly noticed that nervousness affected him 
greatly in the military.  He believed he had a lot of 
problems during this time, and that he was persecuted.  

October 1983 records show that the veteran had been 
prescribed rest as treatment for anxiety neurosis secondary 
to tensions in the workplace.  

An October 1983 statement from R. P. Rivera, M. D., certified 
that the veteran had anxiety neurosis secondary to his work.  

An April 1987 Medical Report for Retirement Application Due 
to Physical Disability shows that the date of onset of the 
veteran's disability was September 1980.  His condition had 
been aggravated in March 1986.  The past history of his 
illness noted that pressure and supervision in his work had 
been the cause of his nervous problems.  This had included 
noise from the students and harassment from the principal.  
The diagnoses included hysterical neurosis, conversion type, 
moderately severe.  

Private medical records from Dr. Rivera dated June 1987 and 
June 1988 show that the veteran was afforded psychiatric 
examinations.  The June 1987 examination shows that according 
to the veteran's file, he started feeling nervous and showing 
signs of depression in 1980.  He also had somatic complaints 
such as dizziness, headaches, and palpitations.  The 
diagnostic impression on both occasions was dysthymic 
disorder, and the veteran continued to be disabled from his 
teaching duties.  

An August 1988 examination from Dr. Nieves shows that the 
veteran blamed the principal at the school where he taught 
for his problems.  After examination, the diagnoses included 
hysterical neurosis, conversion type, moderately severe.  The 
related factors were tension created by noises and work.  

In a February 1989 VA psychiatric examination, the veteran 
indicated that while he was in active service, he had been 
sent to a unit to replace another Puerto Rican.  He said that 
his blood pressure would rise to the extent that he was 
hospitalized on two occasions.  The veteran said that he was 
isolated in a ventilated room due to bleeding.  He already 
suffered from his nerves, which he also attributed to high 
blood pressure.  The diagnoses included generalized anxiety 
disorder with strong depressive features, and mixed a 
personality disorder was also strongly suspected.  

At an additional February 1989 private examination, the 
veteran stated that over the past four years he had turned 
rather irritable, angry, hostile, and sad.  He stated that 
after service and school he began work as an elementary 
school teacher.  After the mental status examination, the 
Axis I diagnosis was generalized anxiety disorder with strong 
depressive features.  The Axis II diagnosis was not 
determined, although a mixed personality disorder was 
suspected.  

A June 1989 examination by Dr. Rivera reached a diagnosis of 
a dysthymic disorder.  

March 1990 records from Dr. Nieves indicate that he began to 
treat the veteran in September 1980.  The veteran noted that 
he suffered two emotional crises during active service.  

The veteran appeared at a hearing before a hearing officer at 
the RO in April 1990 in order to present testimony on an 
issue not currently on appeal.  However, the veteran was also 
allowed to present testimony concerning his claim for service 
connection for an acquired psychiatric disability.  He 
testified that he began to have problems with his nerves 
about one year after joining the Army.  He became restless 
and unable to stand noises.  He also had problems around 
people and with handling pressure.  The veteran said that he 
had problems because he did not speak English, and the other 
people in his unit were prejudiced against Puerto Ricans.  He 
described an incident in which he said that he went after 
others in his barracks with a knife after his locker was 
kicked by one of them.  He was also arrested by the military 
police.  The veteran further testified that he did not 
receive any treatment for his nerves in service because he 
did not complain about his problems.  However, the veteran 
stated that he had a nervous breakdown in service, and that 
he was placed in a straightjacket and hospitalized overnight.  
He did not receive any additional treatment following this 
incident.  The veteran and his representative argued that the 
veteran's disability was the result of the pressures, 
discrimination, and isolation he experienced during active 
service.  See Transcript. 

A private examination from Dr. Nieves dated November 1990 
notes that the veteran is a teacher, but that he has been 
retired since 1986.  The examination indicated that the 
diagnosis was a dysthymic disorder.  Dr. Nieves added that 
given the severity and chronic evolution of the veteran's 
symptoms and poor evolution over the past five years, his 
disability was considered permanent.  

An undated examination report from Dr. Nieves notes that the 
veteran reported the development of emotional instability 
when he entered the military.  He had many problems during 
military service, and felt rejected, persecuted, censured, 
and constantly accused.  This made him nervous, and he 
developed underlying nervous attacks in which he became 
offensive, aggressive, and destructive.  The veteran cited 
several instances in which he believed he was treated 
unfairly.  He had suffered two nervous crises during active 
service.  Following examination, the diagnoses included post-
traumatic stress disorder, atypical depression, and 
histrionic personality.  The examiner stated that there was 
no doubt that the veteran's emotional picture was totally 
related to his military experience.  

July 1991 private medical records show that the veteran was 
afforded a medical hearing regarding his claim for 
disability.  The finding was a diagnosis of atypical 
depression with exacerbation of symptoms.  

The veteran underwent an additional VA examination in August 
1991.  His military service was not discussed.  He was noted 
to have worked for 15 years as an elementary school teacher, 
but he was now retired from that job.  The diagnoses 
following mental status examination was dysthymic disorder 
with secondary anxiety.  

A private medical statement from February 1992 indicates that 
the veteran has a diagnosis of a severe dysthymic disorder.  

In a lay statement dated July 1995, J. R. indicated that he 
had served in the military with the veteran.  He recalled 
that the veteran was nervous and depressed because he 
believed his comrades hated him for being Puerto Rican.  He 
stated that the veteran once fell to the ground and started 
biting and tearing at everything.  He was placed in a 
straightjacket and taken away by ambulance.  

Private medical records indicate that the veteran received 
treatment from March 1996 to July 1996.  These records 
indicate that the veteran had been employed as a teacher.  He 
began to feel many pressures at work at the same time he was 
having differences with his director, and he was unable to 
continue working.  He complained of feeling depressed.  

August 1998 private medical records show that the veteran's 
diagnoses include severe major depression.  

The veteran was afforded a VA examination for mental 
disorders in July 1999.  He had a history of psychiatric 
hospitalizations in December 1995, May 1996, and January 1998 
with diagnoses of alcohol intoxication and dependence.  His 
record also showed diagnoses of depression.  He had been a 
teacher for 17 years, and stopped working in 1986.  The 
veteran had received treatment due to his depressive reaction 
to pressures at work.  A review of previous VA and private 
examinations revealed past diagnoses of generalized anxiety 
disorder with strong dependence features and mixed 
personality disorder suspected, conversion type hysterical 
neurosis, dysthymic disorder, and anxiety reaction.  A review 
of the service medical records noted the November 1965 
treatment and referral to the Mental Hygiene Clinic.  
However, the examiner reported that he never received any 
additional treatment, and had only been transferred to 
another company.  He reported that his depression began in 
service because of prejudice against Latinos and blacks.  He 
stated that he was very depressed and had suicidal attempts.  
He reported that his first psychiatric treatment was with Dr. 
Nieves after discharge.  Following examination, the Axis I 
diagnoses included dysthymia with anxiety features, and 
alcohol dependence, in remission.  The Axis II diagnosis was 
histrionic personality disorder.  The examiner stated that 
based on the history and record, it was the veteran's Axis II 
characterlogical disorder that was responsible for the 
manifestation of arm biting during service.  His current 
disability was the result of a disorder that was not a 
congenital defect, but was a situational reaction to stress 
at work.  The examiner stated that the veteran's record did 
not reflect that the current psychiatric disability was more 
likely than not first manifested during service.  The 
veteran's manifestation during service was due to his 
characterological disorder, which aggravates the 
manifestation of his depression.  

Initially, the Board notes that the service medical records 
show that the veteran was treated for an acute anxiety spell.  
His current diagnoses of acquired psychiatric disabilities 
include generalized anxiety disorder, major depression, and a 
dysthymic disorder.  Finally, Dr. Nieves has opined on two 
occasions that the veteran's current emotional state is 
related to his military service.  However, after careful 
consideration of the veteran's contentions and the evidence 
of record, the Board finds that an acquired psychiatric 
disability was not incurred due to active service.  The 
service medical records show that the disability for which 
the veteran was treated was an acute anxiety spell, and not a 
chronic acquired psychiatric disability.  There is no 
evidence of further psychiatric treatment in service, and at 
the time of an April 1967 discharge examination, psychiatric 
evaluation was normal.  The December 1968 VA examination 
reached a similar diagnosis to what was shown in service.  

The remaining post-service evidence indicates that the 
veteran did not require further psychiatric treatment until 
September 1980.  Since that time, his diagnoses have included 
generalized anxiety disorder, major depression, and a 
dysthymic disorder, as well as hysterical neurosis and 
histrionic personality disorder.  However, the medical 
evidence indicates that these disabilities had their origin 
many years after discharge from service as a result of 
occupational stress.  Medical records from the mid to late 
1980's show that the veteran attributed his problems to 
stress at school, and October 1983 records and an April 1987 
Medical Report for Retirement Application Due to Physical 
Disability attributed his problems to noise from his students 
and harassment from the principal.  The July 1999 VA examiner 
opined that the disability for which the veteran was treated 
in service was an Axis II characterlogical disorder.  At this 
juncture, the Board notes that personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation, and are not eligible 
for service connection.  38 C.F.R. § 3.303(c) (2000).  The 
July 1999 VA examiner further opined that the veteran's 
current disability was the result of an acquired psychiatric 
disorder, which he diagnosed as dysthymia with anxiety 
features, and that this current disability was the result of 
a situational reaction to stress at work.  

Although the opinions attributing the veteran's disability to 
his post-service occupation and the opinion of the July 1999 
VA examiner conflicts with the opinions of Dr. Nieves, the 
Board finds that the July 1999 opinion is the most 
persuasive.  The July 1999 VA examiner had access to the 
veteran's entire medical records, including his service 
medical records.  Dr. Nieves did not have access to these 
records, and relied instead on a history provided by the 
veteran, whose claims of two nervous breakdowns in service 
are not completely supported by the service medical records.  
Furthermore, the July 1999 VA examiner expressed his opinion 
in such a way as to specifically indicate that the treatment 
in service was for a personality disorder, and that the 
veteran's current acquired disability was a different entity 
not related to active service.  The opinion of Dr. Nieves was 
much more general, and simply noted that the veteran's entire 
emotional state was attributable to military service without 
differentiating between the veteran's acquired psychiatric 
disabilities and his personality disorder.  Finally, as the 
totality of the evidence indicates, several examiners 
including Dr. Nieves in August 1988 and the veteran himself 
have noted the role occupational stress played in the 
development of the veteran's acquired psychiatric disability.  
It is for these reasons and bases that the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disability.  


ORDER

Service connection for an acquired psychiatric disability is 
denied. 



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

